DENY; and Opinion Filed December 11, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00828-CV

            IN RE GENERAL INSURANCE COMPANY OF AMERICA, Relator

                  Original Proceeding from the 193rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-03849

                               MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                 Opinion by Justice Lang-Miers
        Before the Court is relator’s petition for writ of mandamus in which relator complains of

the trial court’s order denying, in part, relator’s motion to quash the notice of deposition of its

corporate representative. To be entitled to mandamus relief, a relator must show both that the trial

court has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record

before us, we conclude relator has not shown it is entitled to the relief requested. Accordingly, we

deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the

petition if the court determines relator is not entitled to the relief sought).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
180828F.P05                                          JUSTICE